J-S27040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRUCE REESE                                :
                                               :
                       Appellant               :   No. 1253 EDA 2019

              Appeal from the PCRA Order Entered March 28, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0803431-1983


BEFORE:      SHOGAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED JULY 31, 2020


        Appellant Bruce Reese appeals from the Order entered in the Court of

Common Pleas of Philadelphia County on March 28, 2019, denying his third

petition filed pursuant to the Post Conviction Relief Act (PCRA).1 Following a

careful review, we affirm.

        On direct appeal, a panel of this Court previously summarized the

relevant facts herein as follows:

               [Appellant] was convicted of two counts of murder in the
        second degree, robbery and criminal conspiracy following a jury
        trial before Geisz, J.1 [A]ppellant’s motions for new trial and in
        arrest of judgment were denied and he was sentenced to
        consecutive terms of life imprisonment for second degree murder
        and concurrent terms of imprisonment of ten to twenty years for

____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S27040-20


     robbery and five to ten years for criminal conspiracy. An appeal
     has been taken from the judgment of sentence.
            The evidence established that on the evening of September
     23, 1982, [Appellant], James Lambert and Bernard Jackson
     decided that they would rob a bar. The three drove to the Hatfield
     Lounge at 57th and Hatfield Street in Philadelphia. Jackson and
     Lambert entered the bar, but decided it was too crowded to
     commit a robbery and they left. The trio then drove to Prince’s
     Lounge at 46th and Walnut Street, Philadelphia, and Jackson went
     inside to see if a barmaid he knew was working that night. She
     was not and Jackson left. Appellant and Lambert then entered the
     bar while Jackson waited in the car. Appellant remained near the
     front door and, while holding his hand in his pocket, he motioned
     toward the cash register. A barmaid picked up a bag and started
     placing money in it. At this time James Lambert moved to the
     back of the bar. He pointed a gun at one of the barmaids. A
     patron, James Huntley, attempted to thwart the robbery as was
     another patron, James Graves. Both Huntley and Graves died as
     a result of their injuries. Immediately after shooting Lambert and
     [Appellant] fled the scene without taking any money with them.
            On October 14, 1982, [A]ppellant’s house was searched
     pursuant to a search warrant issues on the basis of information
     furnished by Bernard Jackson as well as other information that the
     police had.       Four .38 caliber bullets were removed from
     [A]ppellant’s home. Although [A]ppellant was a suspect in the
     crimes, he alluded [sic] arrest until March 26, 1983. On that date,
     Officer Levine was on patrol in his police car in West Philadelphia.
     He had in his possession a photograph of [A]ppellant who was
     wanted by the police in connection with the robbery and homicide
     at Prince’s Lounge and a warrant had been issues for [A]ppellant’s
     arrest. The police officer observed a parked vehicle in the vicinity
     of 59th and Baltimore Avenue in the early hours of March 26, 1983.
     The vehicle was occupied by a man and a woman. The officer
     recognized the man from the photograph as the person wanted in
     connection with a robbery and homicide. The officer ordered
     [A]ppellant out of the vehicle and had him lie down on the ground
     and he was handcuffed. [A]ppellant concealed his identity and
     told the officer that his name was Johnson. Officer Levine radioed
     for assistance. In the meantime, he directed the female to leave
     the automobile. She told the police that the name of the man who
     had been arrested was “Reese”. After additional police arrived at
     the scene, the vehicle was searched and a .32 caliber pistol was
     located under the front passenger seat where the woman had
     been sitting.

                                    -2-
J-S27040-20


      ____
      1[Appellant] was tried jointly with a co-defendant, James Lambert,

      who was found guilty of two charges of murder in the first degree
      as well as robbery and criminal conspiracy. Mr. Lambert was
      sentenced to death and has taken a separate appeal to the
      Supreme Court. A third defendant involved in the crimes, Bernard
      Jackson, entered a guilty plea to second degree murder, robbery
      and criminal conspiracy in a separate proceeding and he testified
      for the Commonwealth at the trial involving [Appellant] and
      Lambert.

Commonwealth v. Reese, 00737 Phila. 1986, at *1-3, 538 A.2d 943

(Pa.Super. 1987) (unpublished memorandum). The Pennsylvania Supreme

Court denied Appellant’s petition for allowance of appeal on October 4, 1988.

Commonwealth v. Reese, 520 Pa. 582, 549 A.2d 915 (1988) (Table).

      On July 12, 1991, Appellant filed his first PCRA petition pro se. Counsel

was appointed, and following an evidentiary hearing held on July 2, 1992, the

PCRA court dismissed the petition on May 5, 1995. Both this Court and the

Pennsylvania Supreme Court affirmed the dismissal. Appellant filed a second

PCRA petition on February 22, 1999, which was dismissed as meritless, and

this Court affirmed the PCRA court on appeal.

      On April 11, 2011, Appellant filed the instant PCRA petition, his third,

pro se. Counsel was appointed and filed an amended petition on October 18,

2017. Therein, Appellant asserts he is entitled to relief pursuant to the newly

discovered facts exception to the PCRA time bar.        42 Pa.C.S.A. § 9545

(b)(1)(ii). Specifically, Appellant avers that he “was denied a fair trial, and




                                     -3-
J-S27040-20


Due Process of Law, when the prosecution failed to receive extensive Brady[2]

material concerning the main prosecution witness, Bernard Jackson.        This

evidence was not previously available to petitioner, and he had filed this

petition within sixty (60) days of its discovery.”     See Petition for Post-

Conviction Relief Pursuant to 42 Pa.C.S.A. § 9543 and Petition for New Trial

Based upon After-Discovered Evidence,” filed April 11, 2011, at 2 ¶ 10a.3 In

the amended petition filed on October 18, 2017, Appellant again claimed the

Commonwealth had violated his constitutional rights by failing to disclose

certain exculpatory evidence and misrepresenting the agreement it had

reached with Jackson.

       On February 26, 2019, the PCRA court provided Appellant with Notice

pursuant to Rule 907 of the Pennsylvania Rules of Criminal Procedure wherein



____________________________________________


2 Brady v. Maryland, 383 U.S. 83, 86-89 (1963) held that a prosecution’s
withholding of information or evidence that is favorable to a criminal
defendant’s case violates the defendant’s due-process rights and, therefore,
the prosecution has a duty to disclose such information or evidence.


3 Appellant filed his pro se and Amended PCRA Petition at issue herein light of
the “new facts” obtained by Lambert’s PCRA attorney. Specifically, in October
of 1997 Lambert’s counsel had obtained the transcripts from the June 18,
1984, plea and sentencing hearing pertaining to Jackson’s unrelated, open
robbery cases. Lambert’s counsel also came into possession of a Police
Activity Sheet which indicated that Jackson had named another individual,
Lawrence Woodlock, as one of the two robbers assisted him in robbing Prince’s
Lounge. Appellant alleged he first learned of this evidence on March 9, 2011,
when an inmate from another Pennsylvania prison mailed him a copy of the
February 7, 2011, decision in Lambert v. Beard, 633 F.3d 126 (3d Cir. 2011).
See Amended Petition at 19-24.

                                           -4-
J-S27040-20


it indicated that his petition would be dismissed as untimely and without merit.

Appellant did not file a response to the 907 Notice, and the PCRA court

dismissed the instant petition on March 28, 2019.

       Appellant filed a timely notice of appeal on April 22, 2019. The PCRA

Court did not order, and Appellant did not file, a concise statement of matters

complained of on appeal pursuant to Pa.R.A.P. 1925(b); however, the PCRA

court filed an Opinion pursuant to Pa.R.A.P. 1925(a) on October 8, 2019.

       In his brief, Appellant presents the following claims for this Court’s

review:

       I. The PCRA court erred because it used an incorrect analysis to
       determine if [Appellant’s] PCRA petition is timely. [Appellant’s]
       PCRA petition is timely because it's based on facts unknown to
       him until March 9, 2011 and he couldn't have developed these
       facts until March 9, 2011.

       II. The PCRA court erred by finding [Appellant] previously litigated
       his suppressed plea deal claims regarding the deal Jackson
       brokered with the DAO ][District Attorney’s Office] that resulted
       in ADA Myers appearing on Jackson's behalf at his June 18, 1984
       plea hearing and zealously urging Judge Halbert not to impose
       additional prison time for Jackson's eight unrelated robbery
       counts.

       III. The PCRA court erred when it denied [Appellant’s] Brady[4]
       claim. U.S. Const. admts. 5, 6, 8, 14; Pa. Const. art. I, §§ 8, 9.

       IV. The PCRA court erred by not adjudicating [Appellant’s]
       Napue[5] claim. U.S. Const. admts. 6, 8, 14; Pa. Const. art I, §§8,
       9.
____________________________________________



5 In Napue v. Illinois, 360 U.S. 264, 79 S.Ct. 1173, 3 L.Ed.2d 1217 (1959),
the United States Supreme Court confirmed the principle that “a State may



                                           -5-
J-S27040-20



Brief for Appellant at 1-2.

       In support of his first two issues, Appellant urges that:

       [W]hen the Third Circuit's February 7, 2011 opinion mentioned
       “the Commonwealth's... misrepresentation of the bargain given to
       its key witness,” Lambert v. Beard, 633 F.3d at 129, Mr. Reese
       timely filed his PCRA petition and retained an attorney who
       obtained the June 18, 1984 transcripts. The transcripts contained
       a wealth of material facts not disclosed to [Appellant’s] jury
       regarding how far the DAO would go to ensure Jackson received
       no additional prison time for the eight robbery counts addressed
       at the hearing. The transcript plainly contradicts ADA Gordon's
       and ADA Myers's testimony and statements at [Appellant’s] trial
       where both told jurors the DAO had no intention of doing anything
       for Jackson regarding his open robbery counts and that Jackson
       was very likely going to serve a lengthy prison sentence -
       consecutive to his Prince's Lounge prison sentence - for his open
       robbery counts.
                                      ***
             Burton is also applicable. The Woodlock Activity Sheet and
                    [6]

       the June 18, 1984 transcripts have been mentioned in publicly
       available legal pleadings since 1998. [Appellant] however, has
       been without counsel and incarcerated since 1995. Consequently,
       despite the fact Lambert's pleadings were publicly available, the
       public record presumption doesn't apply because of [Appellant’s]
       pro se status and incarceration. Burton is also applicable because
       § 9545(b)(1)(ii) is subjective, meaning the new facts must have
       been unknown to the petitioner. Here, the facts contained in the
       Woodlock Activity Sheet and the June 18, 1984 transcripts only
       became known to Mr. Reese on March 9, 2011 - a little over a
____________________________________________


not knowingly use false evidence, including false testimony, to obtain a tainted
conviction . . . .” Id. at 269, 79 S.Ct. at 1177.
6This reference is to Commonwealth v. Burton, 158 A.3d 618 (Pa. 2017).
Appellant’s argument to the contrary, Burton holds only that material in the
public record is not presumptively known to an incarcerated pro se PCRA
petitioner just because that information is publicly available; therefore, it does
not follow from Burton that Appellant is relieved of his duty to seek out facts
as a matter of due diligence.



                                           -6-
J-S27040-20


       month after the Third Circuit's February 7, 2011 opinion. Once he
       learned of these new facts, Mr. Reese timely filed his PCRA petition
       on April 11, 2011.

Brief for Appellant at 44-45 (footnote omitted).     Appellant goes on to state

that in light of the foregoing, this claim has not been previously litigated, for

these new facts distinguish the instant plea deal claim from that which he

raised in 1991. Id. at 46.     7



       When reviewing the propriety of an order denying PCRA relief, this Court

considers the record “in the light most favorable to the prevailing party at the

PCRA level.” Commonwealth v. Stultz, 114 A.3d 865, 872 (Pa.Super. 2015)

quoting Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa.Super. 2014) (en

banc). We are limited to determining whether the evidence of record supports

the conclusions of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Robinson, 139 A.3d 178, 185 (Pa. 2016). The PCRA

court’s findings will not be disturbed unless there is no support for them in the

certified record. Commonwealth v. Lippert, 85 A.3d 1095, 1100 (Pa.Super.

2014).




____________________________________________


7  The Commonwealth’s brief initially was due on March 23, 2020. After filing
two last-minute applications for an extension of time in which to file its brief,
the Commonwealth was granted until July 3, 2020, to do so; in our June 23,
2020, Order granting the second extension, we noted our disapproval of the
Commonwealth’s late filing of its request. Notwithstanding, on July 1, 2020,
the Commonwealth filed a third request for an extension of time in which to
file its brief, which we denied. The Commonwealth has not filed an appellate
brief.

                                           -7-
J-S27040-20


        A PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final. 42 Pa.C.S. § 9545(b)(1). This time

requirement is mandatory and jurisdictional in nature, and the PCRA court

may not ignore it in order to reach the merits of the petition. Commonwealth

v. Hernandez, 79 A.3d 649, 651 (Pa.Super. 2013). A judgment of sentence

“becomes final at the conclusion of direct review, including discretionary

review in the Supreme Court of the United States and the Supreme Court of

Pennsylvania, or at the expiration of time for seeking the review.” 42 Pa.C.S.

§ 9545(b)(3).      However, a court may review an untimely petition when it

alleges, and the petitioner proves, that any of the three limited exceptions to

the time for filing the petition, set forth at 42 Pa.C.S. § 9545(b)(1)(i), (ii), and

(iii), is met.8 A petition invoking one of these exceptions must be filed within

____________________________________________


8   The exceptions to the timeliness requirement are:

        (i)      the failure to raise the claim previously was the result of
                 interference     by   government     officials  with   the
                 presentation of the claim in violation of the Constitution
                 or laws of this Commonwealth or the Constitution or laws
                 of the United States;

        (ii)     the facts upon which the claim is predicated were
                 unknown to the petitioner and could not have been
                 ascertained by the exercise of due diligence; or

        (iii)    the right asserted is a constitutional right that was
                 recognized by the Supreme Court of the United States or
                 the Supreme Court of Pennsylvania after the time period
                 provided in this section and has been held by that court
                 to apply retroactively.



                                           -8-
J-S27040-20


one year of the date the claim could first have been presented. 42 Pa.C.S. §

9545(b)(2).9

       Herein, it is undisputed that Appellant’s judgment of sentence became

final over twenty-two years before he filed his pro se PCRA petition on April

11, 2011. In finding Appellant’s petition to be untimely, the PCRA court

concluded, without explanation, that the Woodlock Police Activity Sheet and

the Jackson’s undisclosed plea deal would have been used solely to impeach

Jackson’s testimony at Appellant’s and Lambert’s joint trial; therefore, the

court reasoned Appellant is not entitled to relief on this claim. Trial Court

Opinion, field 10/8/19, at 6. We disagree.

       This Court has stated the following when outlining the exception under

Section 9545(b)(1)(ii):

       The timeliness exception set forth in Section 9545(b)(1)(ii)
       requires a petitioner to demonstrate he did not know the facts
       upon which he based his petition and could not have learned those
       facts earlier by the exercise of due diligence. Due diligence
       demands that the petitioner take reasonable steps to protect his
       own interests. A petitioner must explain why he could not have
       learned the new fact(s) earlier with the exercise of due diligence.
       This rule is strictly enforced.

____________________________________________




42 Pa.C.S.A. §§ 9545(b)(1)(i), (ii), and (iii).


9 Until recently, a petition invoking an exception was required to be filed within
sixty days of the date the claim could have been presented. However, 42
Pa.C.S.A. § 9545(b)(2) has been amended to allow petitioners one year to
present claims.



                                           -9-
J-S27040-20


              Additionally, the focus of this exception “is on the newly
        discovered facts, not on a newly discovered or newly willing source
        for previously known facts.”

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa.Super. 2015) (internal

citations omitted).

        In addition, the Pennsylvania Supreme Court has held that when

considering a claim seeking to invoke the newly discovered facts exception,

“the petitioner must establish only that (1) the facts upon which the claim was

predicated were unknown and (2) they could not have been ascertained by

the exercise of due diligence.” Commonwealth v. Cox, 146 A.3d 221 (Pa.

2016) (citation omitted). Based upon our review of the record, we find

Appellant has demonstrated the newly discovered facts exception to the PCRA

jurisdiction time-bar.

        In Lambert v. Beard, 633 F.3d 126 (3d Cir. 2011), cert. granted,

judgment vacated sub nom. Wetzel v. Lambert, 565 U.S. 520, 132 S. Ct.

1195, 182 L. Ed. 2d 35 (2012) the Third Circuit Court of Appeals overturned

Lambert’s conviction and death sentence based upon the Woodlock Police

Activity Log.    Lambert revealed information regarding Jackson’s unrelated

robbery cases and the Police Activity Log. Specifically, the Court observed

that:

        In the Police Activity Sheet of October 25, 1982, which first came
        to light during the PCRA proceedings, Jackson named Lawrence
        Woodlock as a “co-defendant.” (A3334.) The Commonwealth
        conceded at oral argument before us that the Police Activity Sheet
        should have been disclosed to the defense prior to trial. Aside from
        the other arguments made as to why that Police Activity Sheet

                                       - 10 -
J-S27040-20


      was significant, there can be no question that given Jackson's
      consistent position—his only consistent position, by his own
      admission, not to mention the evidence at trial—that the only
      participants were Lambert and Reese in the bar and Jackson in
      the car, the naming of another participant could well have
      destroyed what little was left of his credibility.

Id. at 131.

      Appellant, who was in prison, could not have ascertained the Third

Circuit Court’s analysis of this information sooner with the exercise of due

diligence. As such, he could not have raised or previously litigated the specific

claims he presents herein before that time. This Court’s jurisdiction having

been invoked, we next review the merits of Appellant’s final two issues

invoking Brady and Napue, supra.

      As to Brady claims advanced under the PCRA, a defendant must

demonstrate that the alleged Brady violation “so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place.” Commonwealth v. Cam Ly, 980 A.2d 61, 76 (Pa. 2009)

(citation and internal quotation marks omitted). “[T]o establish a Brady

violation, an appellant must prove three elements: (1) the evidence at issue

is favorable to the accused, either because it is exculpatory or because it

impeaches; (2) the evidence was suppressed by the prosecution, either

willfully or inadvertently; and (3) prejudice ensued.” Commonwealth v.

Weiss, 81 A.3d 767, 783 (Pa. 2013) (citations omitted, emphasis added). In

addition:




                                     - 11 -
J-S27040-20


             In Napue v. Illinois, 360 U.S. 264, 79 S.Ct. 1173, 3
      L.Ed.2d 1217 (1959), a prosecutor knowingly elicited false
      testimony that a cooperating government witness had not, in fact,
      been promised consideration in exchange for his testimony.
      Rejecting the government's argument that the defense had
      numerous other ways in which to impeach the witness, the Court
      held that it “[did] not believe that the fact that the jury was
      apprised of other grounds for believing that the witness ... may
      have had an interest in testifying against petitioner turned what
      was otherwise a tainted trial into a fair one.” Id. at 270, 79 S.Ct.
      1173.
             The logic of Napue has been extended to the Brady
      context, both by the Supreme Court of the United States and by
      various federal courts of appeals. In Banks v. Dretke, 540 U.S.
      668, 124 S.Ct. 1256, 157 L.Ed.2d 1166 (2004), the Supreme
      Court rejected the state's argument that no Brady violation had
      occurred because the witness “was heavily impeached at trial” and
      thus that his status as a paid informant would have been “merely
      cumulative.” Id. at 702, 124 S.Ct. 1256 (alterations omitted).
      Finding that no other impeachment evidence was “directly
      relevant” to the witness's status as an informant, the Court ruled
      that “one could not plausibly deny the existence of the requisite
      ‘reasonable probability of a different result’ had the suppressed
      information been disclosed to the defense.” Id. at 702–03, 124
      S.Ct. 1256. See also Bagley, 473 U.S. at 689, 105 S.Ct. 3375
      (“If the testimony that might have been impeached is weak and
      also cumulative, corroborative, or tangential, the failure to
      disclose the impeachment evidence could conceivably be held
      harmless. But when the testimony is the start and finish of the
      prosecution's case, and is weak nonetheless, quite a different
      conclusion must necessarily be drawn.”). We have also recognized
      that undisclosed Brady material that would have provided a
      different avenue of impeachment is material, even where the
      witness is otherwise impeached

Lambert v. Beard, 633 F.3d 126, 134 (3d Cir. 2011), cert. granted, judgment

vacated sub nom. Wetzel v. Lambert, 565 U.S. 520, 132 S. Ct. 1195, 182

L. Ed. 2d 35 (2012).

      Appellant asserts that because the Commonwealth’s case against him

was “premised entirely on Jackson’s credibility . . . [that] evidence would’ve

                                     - 12 -
J-S27040-20


substantially impacted the jury’s assessment of Jackson’s credibility to

[Appellant’s] benefit.” Brief for Appellant at 47. Appellant goes on to state

that:

              The suppressed Woodlock Activity Sheet and suppressed
        plea deal regarding Jackson’s unrelated robbery cases would’ve
        eradicated whatever credibility Jackson had left after [Appellant’s]
        and Lambert’s trial attorneys cross-examined him regarding his
        “devastatingly inconsistent” statements and trial testimony.
        Consequently, individually and collectively, the suppressed
        Woodlock Activity Sheet and suppressed plea deal undermine
        confidence in [Appellant’s] convictions, i.e., had jurors known the
        facts contained in the Woodlock Activity Sheet and the June 18,
        1984, hearing, it’s reasonable probable these facts would’ve
        altered at least one juror’s assessment of Jackson’s credibility to
        the point where they would’ve altered at least one juror’s
        assessment of Jackson’s credibility to the point where the
        would’ve reached different verdicts.

Id. (citation omitted).

        As the PCRA court recognized, and a reading of the Lambert decision

reveals, the police activity sheet and additional details pertaining to a plea

deal with Jackson were not exculpatory to Appellant’s case, as the evidence

presented against him substantially differed from that presented against

Lambert. As the Lambert Court observed:

               In closing, we cannot help but observe that the evidence is
        very strong that Reese, not Lambert, was the shooter, even
        assuming that Lambert (and not Jackson, as two of the barmaids
        testified) was in the Prince's Lounge that night. First, it is
        undisputed that the .38 was the murder weapon, that the .38 was
        Reese's gun and carried by him that night, and that Lambert (if
        he was there) had only the .32. Second, all three barmaids
        described the shooter as no more than 5′7″. Reese is 5′7″;
        Lambert is 6′ to 6′1″. Third, the testimony of Janet Ryan, the
        barmaid who suddenly remembered Lambert as having put the
        gun in her face, identifying him on Reese's case only “from the

                                       - 13 -
J-S27040-20


      nose up” (although she told the police at the time of the murders
      that she “didn't even get a look at the man”) after failing to
      identify him on the Commonwealth's case because “nobody asked
      me,” was, in a word, bizarre. (A2824, 2844, 2940–41). These
      examples are precisely the types of evidence which can undermine
      a court's faith that the verdict in question is “worthy of
      confidence.” Kyles, 514 U.S. at 434, 115 S.Ct. 1555. Finally, and
      for what it is worth (perhaps Jackson saw the havoc his testimony
      had wrought), we note the post-trial proffer of Jackson's affidavit,
      in which he says that Reese was the shooter and that Ryan was a
      friend of Reese's family and would never testify against Reese.
      The affidavit was rejected by the trial court as untimely and not in
      proper form. See Lambert I, 603 A.2d at 572.

Lambert v. Beard, 633 F.3d 126, 135–36 (3d Cir. 2011), cert. granted,

judgment vacated sub nom. Wetzel v. Lambert, 565 U.S. 520, 132 S. Ct.

1195, 182 L. Ed. 2d 35 (2012).

      Whether Jackson had named Lambert or Woodlock as an accomplice

would have done little to exonerate Appellant, whom Jackson consistently

named as an accomplice in each statement he provided to police. In the same

vein, even if it had been the case that Jackson had received a plea deal in the

unrelated   robbery    cases   which    the     Commonwealth    inadvertently   or

intentionally failed to reveal at trial, Jackson’s credibility had been essentially

destroyed by defense counsel on cross-examination at trial. In addition, the

PCRA court found no merit to Appellant’s contention raised in his first PCRA

petition that the Commonwealth had improperly suppressed a plea deal with

Jackson.    As a result, Appellant has failed to establish a violation of his

constitutional rights under the Brady/Napue criteria, and, therefore, his final




                                       - 14 -
J-S27040-20


two claims do not entitle him to relief. It follows that Appellant’s PCRA petition

lacked merit and was properly dismissed as untimely.10

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/31/20




____________________________________________


10 Commonwealth v. O'Drain, 829 A.2d 316, 322, n. 7 (Pa.Super.2003)
(“this [C]ourt may affirm the decision of the trial court if there is any basis on
the record to support the trial court's action; this is so even if we rely on a
different basis in our decision to affirm”).



                                          - 15 -